DETAILED ACITON
This office action is in response to application 16/743409 filed 01/15/2020.
Claims 1, 7, 8, and 20 have been amended.  No claims have been added.  No claims have been cancelled.  Thus, claims 1-20 have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7-12,  and 20 are rejected under 35 U.S.C. 102(a)(2) as being  unpatentable over Agans (Agans et al., US 10,133,513 B1) in view of Smith (9,432,298 B1).

Regarding claim 1, A request node (Agans Fig. 2, column 6, lines 4-11, that discloses Frontend system 100 that is an example of a request node) comprising: request circuitry to issue write requests to write data to storage circuitry, (Agans, column 6, lines 4-11 that discloses Frontend system 100 receives write requests and issues the writes requests to storage 
wherein the write requests are issued to the storage circuitry via a coherency node; (Agans, Fig. 2, backend system 104 and cache management process 10 directed to backend system 104 is an example of a coherency node.  Agans, column 6, lines 50-60 discloses caches 134 and 136 are managed by cache management process 10 and may be a managed by this process as a single cache entity, thus providing a consistent view of the cached data on the frontend and backend systems and the storage data.   See also Agans, column 10, lines 19-26 any component may be circuitry. See also Agans, column 1, lines 6-9 which discloses a cache management system that regulates cache utilization amongst multiple hosts, thus coordinates among multiple hosts providing coherency.) 
and throttle circuitry to throttle a rate at which the write requests are issued to the storage circuitry (Agans, Fig. 3 and column 10, lines 6-18 discloses process 10 throttles data into cache system of 134 (the request node), thus limiting the rate at which data may enter pending queue 204.  See also Agans, column 10, lines 19-26 any component may be circuitry.).
Agans column 1, lines 17-20 discloses managing a cache as an intermediary between a plurality of hosts and a storage array to expedite the process.  Agans discloses issuing a write acknowledgement to the upstream requester.  However, Agans it does not explicitly disclose cache coherency and it does noes not disclose that acknowledgments are generated based on in write status input from the storage device that performs the write.  Thus Agans does not explicitly discloses which is responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry; status receiving circuitry to receive a write status regarding write operations at the storage circuitry  from the coherency node ...throttle write requests... in dependence on the write status. 
Smith, of a similar field of endeavor, further discloses a coherency node which is responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry (Examiner notes that para [0016] of the instant application discloses that a coherency node that manages or helps to manage coherency throughout the interconnected system could be a home node that takes the form of a CPU.   Smith, column 45, lines 56-61 discloses the system may provide coherency through the use of a cache coherency protocol.   Smith, column 46, lines 31-36 discloses that a CPU may contain a caching agent and a home agent, where a home agent is an example of a home node that maintains coherency of data throughout an interconnected storage system.  Thus when Agans, column 5, lines 46-55 discloses the cache management process 10 may be executed by one or more processors and Agans column 6, lines 29-49 discloses that the cache management system is responsible for processing data between the front end system and the storage system, Agans in view of Smith is disclosing a system that may contain a home node that helps manage coherency throughout the system that consists of a front end system (an example of a request node) and storage circuitry (storage targets 102).)
status receiving circuitry to receive a write status regarding write operations at the storage circuitry from the coherency node (Agans, column 2, line 29  discloses a plurality of write acknowledgements, where an acknowledgement is a response to write operations.   See also Agans, column 9, lines 6-17 that discloses the acknowledgements are the result of writes.   However, Agans does not explicitly disclose a write status is received and then an 
in dependence on the write status. (Agans column 2, lines 27-30, discloses the issuance of write acknowledgements to the host is used to throttle the issuance of write acknowledgements to a host which results in a throttling of data to the pending data queues to the storage device.  Smith, column 91, lines 12-21 teaches the acknowledgement is in response to the write status received.  Thus, the solution of Agans in view of Smith throttles the issuance of write requests through write acknowledgments that are based on (depending on) the write status).
Agans and Smith are in a similar field of endeavor as both relate to handling storage requests.   Thus, it would have been obvious before the effectively filed date of the claimed invention to incorporate the cache coherence protocol of Smith into the solution of Agans.  One would be motivated to do so to (Smith column 91 lines 15-21) support a known protocol that tracks commands based on unique identification number IDs that may be stored with the write commands so that the requester may associate the completion with the request.  Additionally, it would have been obvious before the effectively filed data of the claimed invention to incorporate the home agent of Smith that processes the write status sent by the storage device that performed the write to generate the acknowledgements of Agans.  One would be 
The reasons for obviousness regarding combining Smith into Agans for claims 2-6 are the same as those presented for claim 1.


Regarding claim 2, Agans in view of Smith teaches all of the limitations of claim 1 above.   Agans further teaches wherein the write status indicates a number of write operations being processed by the storage circuitry (Agans column 8, lines 15-37 that discloses a flush rate where the flush rate is calculated based on the number of IOs that are being processed by the RAID group over a period of time (for example storing content at a rate of ten pieces of content per second).  Agans in view of Smith column 91, lines 12-21 teaches that there is a write status sent to notify the requester. Since the calculation of pieces of content per second relies upon the number of writes completed, the pieces of content per second depends on the write status of each write over that period of time.   Under broadest reasonable interpretation, an indication is a sign of something, such as one thing indicates something else.  Thus, a flush rate, computed from the write status, is based on a number of write operations being processed by the storage circuitry and the write status indicates the number of write operations being processed by the storage circuitry.



Regarding claim 3, Agans in view of Smith teaches all of the limitations of claim 1 above.  Agans further teaches wherein the number of write operations is determined within a window of time.  (Agans, column 8, lines 15-37 that discloses flush rate that is the number of IOs that are being processed by the RAID group over a period of time for the computed rate, thus discloses the number of write operations within a window of time.)


Regarding claim 4, Agans in view of Smith teaches all of the limitations of claim 1 above.  Agans further discloses wherein the request circuitry is adapted to issue each of the write requests to one of a plurality of storage circuitries; (Agans, Fig.2 and column 4, line 49-51 discloses the storage system consists of a plurality of storage targets 102.   See also Agans, column 5, lines 60-68 that discloses various IO request are sent to the storage system, including write requests.  See also Agans, column 10, lines 19-26 that any of the embodiments or components may be circuitry, including the storage targets 102. )
the status receiving circuitry is adapted to receive a plurality of write statuses from the storage circuitries; (Agans, column 2, line 29 that discloses a plurality of write acknowledgements.  Examiner notes the claim does not required the write status are received concurrently so any system that may receive a plurality of separate/individual acknowledgments would be sufficient.   Agans, column 10, lines 19-26 discloses that any of the components may be circuitry, thus processing of the acknowledgements may be performed by receiving circuitry.)
and the throttle circuitry is adapted to throttle a rate at which the write requests are sent to each of the storage circuitries in dependence on a corresponding one of the write statuses. (Agans column 2, lines 27-30, discloses the issuance of write acknowledgements to the host (where status used for write acknowledgements is an example of write status) is used to throttle the issuance of write acknowledgements to a host which results in a throttling of data to the pending data queues to the storage device. Agans, column 10, lines 19-26 discloses that any of the components may be circuitry, thus the throttling may be performed by throttling circuitry.  For further details see “The Cache Management Process:” section Agans, column 8, line 5 through Agans column 10, line 17.).


Regarding claim 7, Agans teaches A method (Agans, column 10, lines 20-21 discloses that the disclose may be embodied as a method, a system or a computer program product)  
The remainder of claim 7 teaches limitations described in claim 1 above, and thus are rejected on the teachings and rationale as described in claim 1 above.

Regarding claim 8, A coherency node (Agans, Fig. 2, backend system 104 and cache management process 10 directed to backend system 104 is an example of a coherency node.  Agans, column 6, lines 50-60 discloses caches 134 and 136 are managed by cache management process 10 and may be a managed by this process as a single cache entity, thus providing a consistent view of the cached data on the frontend and backend systems and the storage data.   See also Agans, column 1, that discloses a cache management system that regulates cache 
comprising: access circuitry to receive a write request from the request node to write data to the storage circuitry and to access the storage circuitry to write the data to the storage circuitry;   (Agans, Fig. 2 and column 4, line 65 to column 5, line 4 and column 6, lines 30-45 that discloses backend system 104, where backend system 104 receives write requests from frontend system 100 for processing by storage targets 102.  See also Agans, column 10, lines 19-26 any component may be circuitry, thus the portion of backend system 104 that receives the request for processing by storage targets 102 and to access the storage circuitry may be access circuitry.)
Agans  column 6, lines 29-49 discloses that the cache management system is responsible for processing data between the front end system and the storage system.   However, Agans does not explicitly discuss coherency throughout the system.   Thus Agans does not explicitly teach  coherency node which is responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry.
Smith, of a similar field of endeavor, further discloses a coherency node which is responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry (Examiner notes that para [0016] of the instant application discloses that a the coherency node that manages or helps to manage coherency throughout the interconnected system could be a home node that takes the form of a CPU.   Smith, column 45, lines 56-61 discloses the system may provide coherency through the use of a cache coherency protocol.   Smith, column 46, lines 31-36 discloses that a CPU may 
and transmit circuitry to transmit an outgoing write status to the request node (Agans, Figs. 1 and 2 and column 4, line 65 to column 5, line 4 and column 6, lines 30-45 that discloses backend system 104, where backend system 104 receives write requests from frontend system 100 for processing by storage targets 102 and returns the results to client applications 22, 24, 26, etc. though backend system 104 to frontend system 100 to the clients.   See also Agans, column 2, line 29 that discloses a plurality of write acknowledgements.  Acknowledgements may be performed at the front end system or the backend system.  See Fig. 3 ACK 228 that may come from either cache system 134 (the front end system) or 136 (the backend system).  Thus the portion of backend system that transmits the write request for acknowledgement or the acknowledgements is an example of transmit circuitry that transmits outgoing write status to the request node based on incoming write status. )

Agans column 1, lines 17-20 discloses managing a cache as an intermediary between a plurality of hosts and a storage array to expedite the process.  Agans discloses issuing a write acknowledgement to the upstream requester.  However, Agans it does not explicitly disclose cache coherency and it does noes not disclose that acknowledgments are generated based on in write status input from the storage device that performs the write.  Thus Agans does not configured to be responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry; receive circuitry to receive, from the storage circuitry, an incoming write status  regarding write operations at the storage circuitry; ...throttle write requests... based on the write status. 
Smith, of a similar field of endeavor, further discloses receive circuitry to receive, from the storage circuitry, an incoming write status  regarding write operations at the storage circuitry;  (Agans, Figs. 1 and 2 and column 4, line 65 to column 5, line 4 and column 6, lines 30-45 that discloses backend system 104, where backend system 104 receives write requests from frontend system 100 for processing by storage targets 102 and returns the results to client applications 22, 24, 26, etc. though backend system 104 to frontend system 100 to the clients via acknowledgement requests.   See also Agans, column 2, line 29 that discloses a plurality of write acknowledgements.  See also Agans, column 9, lines 6-17 that discloses the acknowledgements are the result of writes.   However, Agans and Smith does not explicitly disclose a write status is received and then an acknowledgment is generated from the write status.   Smith, column 91, lines 12-21 discloses that a protocol (e.g. command set etc.) may generate and send an acknowledgement that the write(s) has/have completed based on a write completion status.   Thus, Agans in view of Smith discloses that the backend system generating the acknowledgments received by the frontend system 100 does so based on write status received.   See also Agans, column 10, lines 19-26 any component may be circuitry. )
based on the write status. (Agans column 2, lines 27-30, discloses the issuance of write acknowledgements to the host is used to throttle the issuance of write acknowledgements to a 
Agans and Smith are in a similar field of endeavor as both relate to handling storage requests.   Thus, it would have been obvious before the effectively filed date of the claimed invention to incorporate the cache coherence protocol of Smith into the solution of Agans.  One would be motivated to do so to (Smith column 91 lines 15-21)  support a known protocol that tracks commands based on unique identification number IDs that may be stored with the write commands so that the requester may associate the completion with the request.  Additionally,  it would have been obvious before the effectively filed data of the claimed invention to incorporate the home agent of Smith that processes the write status sent by the storage device that performed the write to generate the acknowledgements of Agans.  One would be motivated to do so to (Smith column 45, lines 57-61) ensure coherence when one or more cache are present in the memory system..
The reasons for obviousness regarding combining Agans into the existing combination of Agans and Smith for claims 9-19 are the same as those presented for claim 8.


Regarding claim 9, Agans and Smith teaches all of the limitations of claim 8 above.   Agans further teaches wherein the incoming write status indicates a number of write operations being processed by the storage circuitry.  (Agans column 8, lines 15-37 that 


Regarding claim 10, the combination of Agans and Smith teaches all of the limitations of claim 9 above.  Agans further teaches wherein the number of write operations is determined within a window of time.  (Agans, column 8, lines 15-37 that discloses flush rate that is the number of IOs that are being processed by the RAID group over a period of time for the computed rate, thus discloses the number of write operations within a window of time.)


Regarding claim 11, the combination of Agans and Smith teaches all of the limitations of claim 8 above.   
 wherein the incoming write status is transmitted as part of a response to the write request (Smith, column 91, lines 12-21 discloses that a protocol (e.g. command set etc.) may generate and send an acknowledgement that the write(s) has/have completed based on a write completion status.    Thus, Agans in view of Smith discloses that the backend system generating the acknowledgments does so based on write status received.   See also Agans, column 10, lines 19-26 any component may be circuitry, thus the backend system performing the write status process may be circuitry.   thus, Agans in view of Smith throttles writes based on acknowledgements to writes based on write status received.)


Regarding claim 12, Agans and Smith teaches all of the limitations of claim 8 above.   Agans further teaches comprising: track circuitry to track a progress of write operations to write to the storage circuitry issued by the coherency node, (Agans, column 9, lines 35-45 that discloses cache management process 10 issues write acknowledgements in response to write requests, which is an example of tracking the progress of write operations to write to the storage circuity issued by cache system 136 (an example of coherency node).   See also Fig. 3 that discloses the ack coming from the cache system 136.   See also general discuss of Fig 3, column 6, line 50 through column 8, line 8, most especially column 42-47 that discloses dirty data is data writes that stored in the cache that have not yet been written to data and are marked as dirty while they are awaiting a write completion and marked clean when they have been written to disk, thus is an example of a tracking system.  )
wherein the transmit circuitry is dynamically controllable to operate in a plurality of write operation transmission modes;  (Agans Fig. 3, and column 9, lines 60-67 discloses that Cache Management process 10 may be configured to control acknowledgements at the frontend cache 134 and/or the backend cache system 136.  The front end issuing write acknowledgments based on a write status is an example of a first mode, and a back end issuing the write acknowledgments based on a write status is an example of a second mode.  Thus, there are a plurality of write modes.)
in a first of the write operation transmission modes, the transmit circuitry is adapted to transmit the incoming write status as the outgoing write status; (Agans Fig. 3, and column 9, lines 60-67 where the backend system would not process the acknowledgment, but instead would pass the request status to the frontend cache 134 for processing into an acknowledgements is an example of transmitting the incoming write status as the outgoing write status.)
and in a second of the write operation transmission modes, the transmit circuitry is adapted to transmit an indication of the write operations to write to the storage circuitry issued by the coherency node as the outgoing write status.  (Agans Fig. 3, and column 9, lines 60-67 where in the second example mode where the write backend processes the write status to create a write acknowledgement is an example of an indication of the write operations to write to the storage circuitry as the outgoing write status.)


Regarding claim 20, Agans teaches A method for use with (Agans, column 10, lines 20-21 indicates the disclosure may be embodied as a method, a system or a computer program product)  
receiving a write request from the request node to write data to storage circuitry; (Agans, column 6, lines 4-11 that discloses Frontend system 100 receives write requests and issues the writes requests to storage system 12.)
accessing the storage circuitry to write the data to the storage circuitry; (Agans, column 6, lines 4-11 that discloses Frontend system 100 receives write requests and issues the writes requests to storage system 12.   )
and transmitting an outgoing write status to the request node based on the incoming write status.  (Agans, column 2, line 29 that discloses a plurality of write acknowledgements, where each acknowledgement is an example of an outgoing write status to the request node based on the incoming write status.)
However, Agans does not explicitly disclose a coherency node that maintains coherency of data throughout an interconnected system comprising a request node and storage circuitry comprising: receiving, from the storage circuitry, an incoming write status regarding write.
Smith, of a similar field of endeavor, further discloses a coherency node that maintains coherency of data throughout an interconnected system comprising a request node and storage circuitry comprising:  (Examiner notes that para [0016] of the instant application discloses that a the coherency node that manages or helps to manage coherency throughout the interconnected system could be a home node that takes the form of a CPU.   Smith, column 45, lines 56-61 discloses the system may provide coherency through the use of a cache 

receiving, from the storage circuitry, an incoming write status regarding write operations at the storage circuitry; (Agans, column 2, line 29 discloses a plurality of write acknowledgements, where an acknowledgement is a response to write operations.   See also Agans, column 9, lines 6-17 that discloses the acknowledgements are the result of writes.   However, Agans does not explicitly disclose a write status is received and then an acknowledgment is generated from the write status.   Smith, column 91, lines 12-21 discloses that a protocol (e.g. command set etc.) may generate and send an acknowledgement that the write(s) has/have completed based on a write completion status.    Thus, Agans in view of Smith discloses that the backend system generating the acknowledgments does so based on write status received.   See also Agans, column 10, lines 19-26 any component may be circuitry, thus the backend system performing the write status process may be circuitry.   Thus Agans in view of Smith throttles writes based on acknowledgements to writes based on write status received.)


 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Agans in view of Smith as taught in claims 1-4 above and further in view of Sharma (Sharma et al., US 2017/0177262 A1) and Oehrlein (Oehrlein et al, 2017/0277554 A1).

Regarding claim 5, Agans and Smith teaches all of the limitations of claim 1 above.   Agans further teaches wherein the request circuitry is adapted to issue read requests to read data from the storage circuitry; (Agans, column 4, lines 2-3, that discloses data requests to read content from the storage system 12)
However, the combination of Agans and Smith does not explicitly teach the status receiving circuitry is adapted to receive a read status regarding read operations at the storage circuitry; and the throttle circuitry is adapted to throttle a rate at which the read requests are issued independently of the rate at which the write requests are issued.
 and the throttle circuitry is adapted to throttle a rate at which the read requests are issued independently of the rate at which the write requests are issued (Sharma [0026] discloses request management may independently throttle reads and write requests.  Sharma [0034] discloses that the drive controller may throttle access requests based on their power demand and read and write requests may have different power demands, thus only read requests may be throttled.  Thus Agans in view of Sharma may throttle reads independent of the rate at which write requests are issued). 
Agans, Smith, and Sharma are all in a similar field of endeavor as all related to throttling storage requests.  Thus, it would have been obvious to a person of ordinary skill in the art before effectively filed date of the claimed invention to incorporate the separate read/write throttling of Sharma into the solution of Agans and Smith.   One would be motivated to do so in order to (Sharma [0034]) manage power, throttling requests based on the power demands of the reads or writes, which present different power demands.
The reasons for obviousness for combining Sharma into Agans and Smith regarding claim 6 and 13-14 is the same as those presented for claim 5.

However, the combination of Agans, Smith, and Sharma does not explicitly teach the status receiving circuitry is adapted to receive a read status regarding read operations at the storage circuitry; (Oehrlein [0047] teaches that the status of read requests are monitored to insure that there a maximum of unanswered read requests have not been exceed.  When the threshold is exceeded, read requests are throttled and the system must wait until at least one 
Agans, Smith, Sharma, and Oehrlein are all in a similar field of endeavor as all three relate to managing requests to memory.  Thus, it would have been obvious before the effectively filed date of the claimed invention to incorporate the monitoring of read status and adjust the throttling per this status as taught by Oehrlein into the solution of Agans, Smith, and Sharma.   One would be motivated to do so in order to (Oehrlein [0033]) limit the number of outstanding not-yet-answered requests to another device, given (Oehrlein [0048]) each request is monitored for quality of service requirements (and thus consumes resources).
The reasons for obviousness for combining Oehrlein into Agans, Smith, and Sharma regarding claims 6 and 13-14 is the same as those presented for claim 5.


Regarding claim 6, The combination of Agans, Smith, Sharma and Oehrlein teaches all of the limitations of claim 5 above.  Agans further teaches wherein the request circuitry is adapted to issue each of the read requests to one of a plurality of storage circuitries; (Agans, column 4, lines 2-3, that discloses data requests to read content from the storage system 12.   Agans, Fig.2 and column 4, line 49-51 discloses the storage system consists of a plurality of storage targets102.   See also Agans, column 5, lines 60-68 that discloses various IO request are sent to the storage system, including read requests.  See also Agans, column 10, lines 19-26 that any of the embodiments or components may be circuitry, including the storage targets 102. )
the status receiving circuitry is adapted to receive a plurality of read statuses from the storage circuitries; and the throttle circuitry is adapted to throttle a rate at which the read requests are sent to each of the storage circuitries in dependence on a corresponding one of the read statuses (Oehrlein [0047] teaches that the status of read requests are monitored to insure that there a maximum of unanswered read requests have not been exceed.  When the threshold is exceeded, read requests are throttled and the system must wait until at least one of the memory read requests is answered before transmitting an additional read request.  Thus, each time a read request is successfully answered as indicated by its read status, the system enables an IO which affects the throttle rate, thus the throttle circuitry is adapted to throttle a rate at which the read requests are sent to each for the storage circuits in dependence on a corresponding one of the read statuses.).  



Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Agans in view of Smith as taught in claim 12 above and further in view of Matthews (Matthews et al., US 2013/0003546 A1).

Regarding claim 13, Agans and Smith teaches all of the limitations of claim 12 above.  However, the combination does not explicitly teach wherein in a third of the write operation transmission modes, the transmit circuitry is adapted to transmit an average based on: the write operations to write to the storage circuitry issued by the coherency node and the write operations being processed by the storage circuitry, as the outgoing write status.  
 Matthews, of a similar field of endeavor, further teaches wherein in a third of the write operation transmission modes, the transmit circuitry is adapted to transmit an average based on: the write operations to write to the storage circuitry issued by the coherency node and the write operations being processed by the storage circuitry, as the outgoing write status.  (Agans teaches in column 2, lines 35-38 that the purpose of Agans is to throttles arriving requests so the arrival rate of the requests entering the data queue is equal to the rate data is leaving the queue.  However, Agans and Smith does not teach that the arrival rates or processing rates, or any average based on those rates (such as a comparison of the two values) is transmitted as status.   Matthews, claim 2, further discloses a rate control message that includes a packet rate limit that is determined from the processing rate divided by the number of ingress ports (1 in the Agans case).  Thus, in the solution of Agans in view of Smith and Matthews that throttles writes, the processing rate represents the average number of writes performed over a period of time (an example of the flush rate described in column 8, lines 15-36 of Agans) thus is an average based on the write operations to the storage circuitry issued by the backend system 104.   Matthews [0023] discloses the rate control message (an example of an average based on the write operations) to upstream components (for example the frontend system 100 of Agans or the Client applications 22, 24, or 26 of Agans) so that upstream components may throttling message requests at the source.)
Agans, Smith, and Matthews are in a similar field of endeavor as the solution of Agans in view of Smith and Matthews contain intermediate devices with limited memory for connecting 


Regarding claim 14, the combination of Agans and Smith teaches all of the limitations of claim 12 above.  However, Agans does not explicitly teach wherein in a fourth of the write operation transmission modes, the transmit circuitry is adapted to transmit an indication of the highest of: the write operations to write to the storage circuitry issued by the coherency node and the write operations being processed by the storage circuitry, as the outgoing write status.
Matthews, of a similar field of endeavor, further discloses wherein in a fourth of the write operation transmission modes, the transmit circuitry is adapted to transmit an indication of the highest of: the write operations to write to the storage circuitry issued by the coherency node and the write operations being processed by the storage circuitry, as the outgoing write status. (Agans teaches in column 2, lines 35-38 that the purpose of Agans is to throttles arriving requests to that the arrival rate of the requests entering the data queue is equal to the rate data is leaving the queue.  However, Agans does not teach that the arrival rates or processing rates, or any average based on those rates (such as a comparison of the two values) is transmitted as status.   Matthews, claim 2, further discloses a rate control message 
The motivation to combine Matthews into Agans and Smith is the same as those disclosed in claim 13 above.



 Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Agans in view of Smith as taught in claim 8 above and further in view of Oehrlein and Matthews).

Regarding claim 15, Agans and Smith teaches all of the limitations of claim 8 above. Agans further teaches wherein the access circuitry is adapted to receive a read request from a request node to read data from storage circuitry and to access the storage circuitry to read the data to the storage circuitry; (Agans, column 4, lines 2-3, that discloses data requests to read content from the storage system 12.   See also Figs. 2 & 3 that discloses the requests from clients arrive over the network to the front ends system 100, are passed to the backend system 104, and are passed to the Storage 102.  Agans column 4, line 48 to column 6, line 50,  
However, the combination of Agans and Smith does not explicitly teach the receive circuitry is adapted to receive, from the storage circuitry, an incoming read status regarding read operations at the storage circuitry;  and the transmit circuitry is adapted to transmit an outgoing read status to the request node based on the incoming read status. 
Oehrlein, of a similar field of endeavor, further teaches the receive circuitry is adapted to receive, from the storage circuitry, an incoming read status regarding read operations at the storage circuitry; (Oehrlein [0047] teaches that the status of read requests are monitored to insure that there a maximum of unanswered read requests have not been exceed.  When the threshold is exceeded, read requests are throttled and the system must wait until at least one of the memory read requests is answered before transmitting an additional read request.  Thus, each time a read request is successfully answered as indicated by its read status, the throttle circuitry is adapted to enable a throttled IO, thus updating the throttle rate based on the status.).
Agans, Smith, and Oehrlein are all in a similar field of endeavor as all three relate to throttling requests to memory.  Thus, it would have been obvious before the effectively filed date of the claimed invention to incorporate the monitoring of read status and adjust the throttling per this status as taught by Oehrlein into the solution of Agans and Smith.   One would be motivated to do so in order to (Oehrlein [0033]) limit the number of outstanding not-yet-answered requests to another device, given (Oehrlein [0048]) each request is monitored for quality of service requirements (and thus consumes resources).


However, Agans in view of Smith and Oehrlein does not explicitly disclose and the transmit circuitry is adapted to transmit an outgoing read status to the request node based on the incoming read status. 
Matthews, of a similar field of endeavor, further discloses and the transmit circuitry is adapted to transmit an outgoing read status to the request node based on the incoming read status.  (Agans teaches in column 2, lines 35-38 that the purpose of Agans is to throttles arriving requests to that the arrival rate of the requests entering the data queue is equal to the rate data is leaving the queue.  Oehrlein [0048] discloses that this throttling should be based on outstanding read packets.   Matthews, claim 2, further discloses a rate control message to upstream message sources that includes a packet rate limit that is determined from the processing rate divided by the number of ingress ports (1 in the Agans case).  Thus, in the solution of Agans in view of Smith and Matthews that throttles reads would transmit a read rate control message to upstream components to throttle reads, an example of a read status to the request node which is based on the incoming read status since it is computed based on outstanding read requests.)
Agans, Smith, Oehrlein, and Matthews are all in a similar field of endeavor as all contain intermediate devices with limited memory for connecting upstream requests and downstream processing devices and the requests may overwhelm the intermediary device.  Thus, it would have been obvious before the effectively filed date of the claimed invention to incorporate the 
The reasons for obviousness to combine Matthews into Agans, Smith, and Oehrlein regarding claims 16-19 are the same as those presented for claim 15.


Regarding claim 16, The combination of Agans, Smith, Oehrlein, and Matthews teaches all of the limitations of claim 15 above.  
Matthews further teaches wherein the incoming read status is transmitted as part of a response to the read request (Agans teaches in column 2, lines 35-38 that the purpose of Agans is to throttles arriving requests to that the arrival rate of the requests entering the data queue is equal to the rate data is leaving the queue.  Oehrlein [0048] discloses that this throttling should be based on outstanding read packets.   Matthews, claim 2, further discloses a rate control message to upstream message sources that includes a packet rate limit that is determined from the processing rate divided by the number of ingress ports (1 in the Agans case).  Thus, in the solution of Agans in view of Smith and Matthews that throttles reads would transmit a read rate control message to upstream components to throttle reads, an example of a read status to the request node which is transmitted as a response to the read request since the outstand outstanding read requests is computed based on the read request.).  
The motivation to combine Matthews into the existing combination is the same as set forth in claim 15 above.


Regarding claim 17, The combination of Agans, Smith, Oehrlein, and Matthews teaches all of the limitations of claim 15 above.  
Oehrlein further teaches comprising: track circuitry to track a progress of read operations to read from the storage circuitry issued by the coherency node, (Oehrlein [0047] teaches that the status of read requests are monitored to insure that there a maximum of unanswered read requests have not been exceed.  When the threshold is exceeded, read requests are throttled and the system must wait until at least one of the memory read requests is answered before transmitting an additional read request.  Thus Agans in view of Smith and Oehrlein would track read requests form the storage circuitry issued by the backend system 104 (a component of the coherency node).)
wherein the transmit circuitry is dynamically controllable to operate in a plurality of read operation transmission modes; (Agans Fig. 3, and column 9, lines 60-67 discloses that Cache Management process 10 may be configured to control acknowledgements at the frontend cache 134 and/or the backend cache system 136.  The front end issuing request acknowledgments based on an IO status is an example of a first mode, and a back end issuing the acknowledgments based on an IO status is an example of a second mode.  Oehrlein [0047] further discloses that these acknowledgments may be based on read requests.   Thus in the solution of Agans in view of Smith and Oehrlein there are a plurality of read modes.)
in a first of the read operation transmission modes, the transmit circuitry is adapted to transmit the incoming read status as the outgoing read status; (Agans Fig. 3, and column 9, 
and in a second of the read operation transmission modes, the transmit circuitry is adapted to transmit an indication of the read operations to read from the storage circuitry issued by the coherency node as the outgoing read status.  (Agans Fig. 3, and column 9, lines 60-67 where in the second example where the backend processes the IO status to create an acknowledgement is an example of an indication of the operations to the storage circuitry as the outgoing status.   Oehrlein [00047] discloses this may be a read status.  Thus Agans in view of Smith and Oehrlein discloses an acknowledgement with is an indication of the read operation to read from the storage circuity issued by the backend system (coherency node) as the outgoing read status).
The motivation to combine Oehrlein into the existing combination is the same as set forth in claim 15 above.


Regarding claim 18, The combination of Agans, Smith, Oehrlein, and Matthews teaches all of the limitations of claim 17 above.  
Matthews further teaches wherein in a third of the read operation transmission modes, the transmit circuitry is adapted to transmit an average based on: the read operations to read from the storage circuitry issued by the coherency node and the read operations being processed by the storage circuitry, as the outgoing read status (Agans teaches in column 2, lines 35-38 that the purpose of Agans is to throttles arriving requests to that the arrival rate of the requests entering the data queue is equal to the rate data is leaving the queue.  Oehrlein [00047] discloses this may be a read request.   However, the combination of Agans, Smith, and Oehrlein does not teach that the arrival rates or processing rates, or any average based on those rates (such as a comparison of the two values) is transmitted as the outgoing status.   Matthews, claim 2, further discloses a rate control message that includes a packet rate limit that is determined from the processing rate divided by the number of ingress ports (1 in the Agans case).  Thus, in the solution of Agans in view of Smith, Oehrlein and Matthews that throttles reads, the processing rate represents the average number of reads performed over a period of time (the flush rate described in column 8, lines 15-36 of Agans) thus is an average based on the read operations to the storage circuitry issued by the backend system 104.  The solution of Matthews transmit the rate control message (an example of an average based on the read operations) to upstream components, for example the frontend system 100 of Agans or the Client applications 22, 24, or 26 of Agans) so that upstream components may throttling message requests at the source.)
	The motivation to combine Matthews into the existing combination is the same as set forth in claim 15 above.


Regarding claim 19, The combination of Agans, Smith, Oehrlein, and Matthews teaches all of the limitations of claim 17 above.  
Matthews further teaches wherein in a fourth of the read operation transmission modes, the transmit circuitry is adapted to transmit an indication of the highest of: the read operations to read from the storage circuitry issued by the coherency node and the read operations being processed by the storage circuitry, as the outgoing read status.  (Agans teaches in column 2, lines 35-38 that the purpose of Agans is to throttles arriving requests to that the arrival rate of the requests entering the data queue is equal to the rate data is leaving the queue.  Oehrlein [00047] discloses this may be a read request.   However, Agans in view of Smith and Oehrlein does not teach that the arrival rates or processing rates, or any average based on those rates (such as a comparison of the two values) is transmitted as the outgoing status.   Matthews, claim 2, further discloses a rate control message that includes a packet rate limit that is determined from the processing rate divided by the number of ingress ports (1 in the Agans case).  Thus, in the solution of Agans in view of Smith, Oehrlein and Matthews that throttles reads, based on a comparison of the arrival rate and processing rate, and transmitting this status which indicates which of the two values is higher, to upstream components in the rate control message of Matthews to upstream components, for example the frontend system 100 of Agans or the Client applications 22, 24, or 26 of Agans) so that upstream components may throttling read message requests at the source.)
The motivation to combine Matthews into the existing combination is the same as those disclosed in claim 13 above.

Response to Remarks
Examiner thanks applicant for the claim updates and remarks in their response of July 28, 2021.   Applicant’s response has been fully considered.

Applicants remarks with respect to the newly amended limitations “which is responsible for maintaining coherency of data throughout an interconnected system comprising the request node and the storage circuitry;” is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional citations to Smith that discloses a cache that maintains coherency for a storage system through a host agent, which is an example of a host node. 

Applicant argues on page 8 of their remarks “the OA argues that Agans is not doing the throttling as required by claim feature (c).   The throttling circuitry in claim 1 is part of the claimed request node.  Instead, the request node in Agans is being throttled, which is different from the request node doing the throttling as in claim 1.   Agans’s request node itself does not contain any circuitry which limits the rate at which it issues write requests.  Rather, another component (the pending queue) does not accept new data.”
Examiner respectfully disagrees.   Applicant states “.. Rather, another component (the pending queue) does not accept new data”.   Applicant has misrepresented Agans.   See Agans Fig. 4 elements 258 and 260.   Each element describes a process whereby write acknowledgments to a host are delayed or throttled.   Agans does not throttle data by refusing to accept new requests.   Agans delays acknowledgement of prior writes, which in turn cause 

Applicant argues on page 8 that the OA’s argument is confusing.  “The OA first contends in the final paragraph on page 3 that Smith describes claim feature (b), “status receiving circuitry to receive a write status regarding write operations at the storage circuitry from the coherency node,” but rather than identifying a specific teaching in Smith to support this contention, the OA relies on Agans as teaching write acknowledgments being “a response to write operations.”  But claim 1 does not recite write acknowledgements.”.   
Examiner notes  while claim 1 does not recite “write acknowledgements”, it does recite “write status”.    Examiner has used Smith to disclose that write acknowledgments are a form of a write status.      Specifically Smith, column 91, lines 12-21 are cited to disclose a protocol (e.g. command set etc.) that may generate and send an acknowledgement that the write(s) has/have completed (i.e. an acknowledgement) is sent based on a write completion status (i.e. a write status).     This follows Step-932 where the write is performed at the device , step-934, where the system waits for the write to complete at the storage device. A screenshot highlight this detail is included below:

    PNG
    media_image1.png
    365
    368
    media_image1.png
    Greyscale

Thus Smith is cited to tie the write acknowledgement to a write status, and the write status is generated by the storage device that performed the write operation.
Examiner notes on pages 3-4 of the OA that Agans, column 6, lines 30-45 discloses that writes originate in the frontend system 100, are transferred to the backend system 104, for processing by storage targets 102.  Agans, column 2, line 29 discloses a plurality of write acknowledgements to the host.   Examiner then states ‘Agans discloses issuing a write acknowledgment to the upstream requester.  However it does not explicitly discloses that it does so based on write status input from the storage device that performs the write.’   In other words, Agans has not explicitly tied a write status to a write acknowledgement.    Smith is cited to disclose that a write acknowledgement is an example of a write status.
As detailed above, Agans throttles writes based on a write acknowledgments and Smith establishes that a write acknowledgement is a form of write status.  Thus,  ‘throttle circuitry to in dependence on the write status’, adding the final ‘in dependence on the write status’ of the claim limitation given that Smith establishes that a write acknowledgement is in dependence on a write status.   

Applicant further argues on page 8 ‘Agans does not explain how or why write acknowledgements are generated.  According to column 9, lines 8-10, write acknowledgments seem to be used to regulate the input of data into the pending data queues.  Presumably, these pending data queues store data before the data is stored in storage circuitry.  Consequently, it does not appear that the write acknowledgments provide a status regarding write operations at the storage circuitry, because the acknowledgement seems to come when data is inserted into the pending queues and not when data is sent to, or received by the storage circuitry.  As a result, the write acknowledgements in Agans have nothing to do with write operations at the storage circuitry’.
Examiner respectfully disagrees.  Agans is delaying the acknowledgement of previous write requests to delay future write requests.   This can most easily be seen in column 9, lines 45-60 of Agans.  Here, Agans discloses that typically, write request 110 is typically acknowledged when content 112 has been stored within the cache system...  However, when a RAID group is utilizing too much of the cache system, cache management process 10 may delay (at step 258) the issuance of theses write acknowledgments to sever computer 226, thus slowing down the rate at which additional write requests may be generated.   Thus Agans is delaying prior write request acknowledgment to delay future write request.   

Applicant argues on pages 9  of their remarks that the combination of Agans and Smith fails to teach throttling based on the write status as required by claim (c).   Applicant argues that the pending queues and the completion of write operations being performed in the storage circuitry are independent of one another.
Examiner respectfully disagrees.   Throttling of the writes status does not require that the processing of pending queues and the completion of the write operations being performed in the storage circuitry are dependent of one another.  

Applicant argues on page 9 of their remarks “the combination of Agans and Smith fails to answer whether the completion of a write operation results in throttling data or sending data to the request queue.  For instance, the combination of Agans and Smit fails to answer whether the completion of a write operation results in throttling data or sending data to the request queue.  The answer instead depends instead on the status of the queue itself, as required by Agans.
Examiner notes    As detailed above, Agans is delaying the acknowledgement of previous write requests to delay future write requests at the source.   See Agans column 9, lines 45-60 of Agans.  As detailed above, the write acknowledgement/status is the result of the completion of a previous write operation that results in throttling data or sending data to the request queue.

Applicant argues on page 9 “The OA’s comment about throttling writes based on acknowledgements to writes based on write status received is not understood because this comment is not in the claim language.
Examiner notes, as detailed in the remarks above Smith, column 91, lines 12-21 are cited to disclose a protocol (e.g. command set etc.) that may generate and send an acknowledgement that the write(s) has/have completed (i.e. an acknowledgement) is sent based on a write completion status (i.e. a write status).     Agans throttles writes based on a write acknowledgments.  Thus Agans in view of Smith  discloses ‘throttle circuitry to throttle a rate at which the write requests are issued to the storage circuitry in dependence on the write status’.

Applicant further argues on pages 9 and 10 ‘even if the combination of Agans and Smith art were assumed... this assumption would undermine and invalidate the purpose of the write acknowledgment of Agans.  Moreover, since Agans teach multiple pending queues 200, 202, 204, it is unclear how this combined system would actually function.  For example, to which pending queue would the write status be sent and what happens when some of the pending queues are full but not others?”
Examiner respectfully disagrees.  As detailed in the arguments above, the purpose of Agans is to throttle the sending of future writes to the pending queues by delaying acknowledgements for prior writes.    The details of how the independent queues 200, 202, and 204 are managed are described in Agans column 7, lines 4-56.    In the described embodiment the cache maintains separate queues for separate RAID groups, where the RAID group performs 

Applicant further argues on page 10 ‘Finally, Applicant emphasizes that sending a write status from the storage circuit to pending queue is not taught in either Agans or Smith.
Examiner respectfully disagrees.   Examiner notes that applicant does not claim “sending a write status from the storage circuit to pending queues”.   As detailed in the office action and remarks above, Agans in view of Smith teaches throttling writes at the receiver by throttling/delaying write acknowledgements (a form of write status) at an intermediary cache (coherency node), where the write status is received from the storage circuitry that performs the write.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                                        
/William E. Baughman/Primary Examiner, Art Unit 2138